Exhibit 10.57

SECOND AMENDMENT TO SENIOR SECURED
REVOLVING CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
THIS SECOND AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT AND OTHER
LOAN DOCUMENTS (this “Amendment”) made as of the 26th day of June, 2015, by and
among AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (“Borrower”), AMERICAN REALTY CAPITAL HEALTHCARE
TRUST II, INC., a Maryland corporation (“REIT”), the parties executing below as
Subsidiary Guarantors (the “Subsidiary Guarantors”; REIT and the Subsidiary
Guarantors, collectively the “Guarantors”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), individually and as Agent for itself and the other Lenders from
time to time a party to the Credit Agreement (as hereinafter defined) (KeyBank,
in its capacity as Agent, is hereinafter referred to as “Agent”), and THE OTHER
“LENDERS” WHICH ARE SIGNATORIES HERETO (KeyBank and such Lenders hereinafter
referred to collectively as the “Lenders”).
W I T N E S S E T H:
WHEREAS, Borrower, Agent and certain of the Lenders entered into that certain
Senior Secured Revolving Credit Agreement dated as of March 21, 2014, as amended
by that certain First Amendment to Senior Secured Revolving Credit Agreement
dated as of September 18, 2014 (collectively, the “Credit Agreement”); and
WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and
WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
1.Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.
2.    Modification of the Credit Agreement. Borrower, the Lenders and Agent do
hereby modify and amend the Credit Agreement as follows:
(a)    By deleting in its entirety the definition of “Extension Request”
appearing in §1.1 of the Credit Agreement;
(b)    By deleting in their entirety the definitions of “Borrowing Base
Capitalized Value Limit,” “Change of Control,” “EBITDA”, “Funds from
Operations,” “Letter of Credit Sublimit,” “Maturity Date,” “Modified FFO”,
“Swing Loan Commitment” and “Total Commitment” appearing in §1.1 of the Credit
Agreement, and inserting in lieu thereof the following:
“Borrowing Base Capitalized Value Limit. As of the date of determination,
without duplication, the following amount determined individually for each




--------------------------------------------------------------------------------



Borrowing Base Asset that is a LTAC, Rehab, ASC, MOB, ILF, ALF or SNF: (a) the
Capitalized Value of such Borrowing Base Asset multiplied by fifty-five percent
(55%), and (b) for any such Borrowing Base Asset that has not been owned by
Borrower or a Subsidiary Guarantor for eight (8) calendar quarters, the Property
Cost of such Borrowing Base Asset multiplied by fifty-five percent (55%), in
each case, as most recently determined under this Agreement. The aggregate
Borrowing Base Capitalized Value Limit for all Borrowing Base Assets shall be
the sum of such calculations for all of the Borrowing Base Assets.
Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:
(a)    any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or interests shall have different voting powers) of the voting
stock or voting interests of REIT equal to at least twenty percent (20%);
(b)    as of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT or the Borrower consists of individuals who
were not either (i) directors or trustees of REIT or the Borrower as of the
corresponding date of the previous year, or (ii) selected or nominated to become
directors or trustees by the Board of REIT or the Borrower of which a majority
consisted of individuals described in clause (i) above, or (iii) selected or
nominated to become directors or trustees by the Board of REIT or the Borrower,
which majority consisted of individuals described in clause (i) above and
individuals described in clause (ii) above;
(c)    REIT fails to own, directly or indirectly, at least fifty-one percent
(51%) of the economic, voting and beneficial interest of the Borrower, or fails
to own any of its interest in Borrower free and clear of any lien, encumbrance
or other adverse claim;
(d)    REIT fails to control the Borrower;
(e)    the Borrower fails to own, directly or indirectly, free of any lien,
encumbrance or other adverse claim (other than the Lien of the Agent granted
pursuant to the Loan Documents and non-consensual Liens expressly permitted
under §§8.2(i) and 8.2(ii)), at least one hundred percent (100%) of the
economic, voting and beneficial interest of each Subsidiary Guarantor;
(f)    before the Internalization, the Advisor, or a replacement advisor
consented to in writing by the Majority Lenders, shall fail to be the advisor of
the Borrower; or

2



--------------------------------------------------------------------------------



(g)    at any time any of Randolph C. Read, Thomas P. D’Arcy, Todd Jensen,
Edward F. Lange, Jr. or Elizabeth K. Tuppeny, shall die or become disabled or
otherwise cease to be active on a daily basis in the management of the REIT or
serve as board members of the REIT, and such event results in fewer than three
(3) of such individuals, being active on a daily basis in the management of the
REIT or serving as board members of the REIT; provided that if fewer than three
(3) of such individuals shall continue to be active on a daily basis in the
management of the REIT or serve as board members of the REIT, it shall not be a
“Change of Control” if a replacement executive of comparable experience and
reasonably satisfactory to the Majority Lenders shall have been retained within
six (6) months of such event such that there are not fewer than three (3) such
individuals active in the daily management of REIT or serving as board members
of the REIT.
EBITDA. With respect to any Person and its Subsidiaries with respect to any
period (without duplication): (a) Net Income (or Loss) on a Consolidated basis,
in accordance with GAAP, exclusive of any income or losses from minority
interests in the case of such Person or its Subsidiaries, acquisition costs for
acquisitions, whether or not consummated, and one-time transaction costs related
to the listing of the stock of REIT on a national exchange, and the following
(but only to the extent included in determination of such Net Income (or Loss)):
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; (iv) extraordinary or non-recurring gains and losses (including,
without limitation, gains and losses on the sale of assets) and distributions to
minority owners); and (v) non-cash charges; plus (b) such Person’s pro rata
share of EBITDA of its Unconsolidated Affiliates as provided below. With respect
to Unconsolidated Affiliates, EBITDA attributable to such entities shall be
excluded but EBITDA shall include a Person’s Equity Percentage of Net Income (or
Loss) from such Unconsolidated Affiliates plus its Equity Percentage of the
following to the extent included in the determination of such Net Income (or
Loss): (v) depreciation and amortization expense, (w) Interest Expense, (x)
income tax expense, (y) extraordinary or nonrecurring gains and losses
(including, without limitation, gains and losses on the sale of assets) and
distributions to minority owners, and (z) non-cash charges; provided, however,
that straight line leveling adjustments required under GAAP and amortization of
intangibles pursuant to FAS 141R shall be excluded from the calculation of
EBITDA.
Funds from Operations. With respect to any Person with respect to any period, an
amount equal to (a) the Net Income (or Loss) of such Person computed in
accordance with GAAP, calculated without regard to gains (or losses) from debt
restructuring and sales of property during such period, plus (b) depreciation
with respect to such Person's real estate assets and amortization of such Person
for such period, plus (c) non-cash charges (including but not limited to
amortization of deferred financing costs), all after adjustment for
unconsolidated partnerships and joint ventures.

3



--------------------------------------------------------------------------------



Adjustments for Unconsolidated Affiliates will be calculated to reflect funds
from operations on the same basis. Funds from Operations shall be reported in
accordance with NAREIT policies.
Letter of Credit Sublimit. An amount equal to Twenty-Five Million and No/100
Dollars ($25,000,000.00), as the same may be changed from time to time in
accordance with the terms of this Agreement.
Maturity Date. March 21, 2019, or such earlier date on which the Loans shall
become due and payable pursuant to the terms hereof.
Modified FFO. With respect to any Person for any period, an amount equal to (a)
the Funds from Operations of such Person for such period, plus (b) to the extent
such amounts have reduced the calculation of Funds from Operations, costs and
expenses incurred in connection with acquisitions, whether or not consummated,
and one-time transaction costs related to the listing of the stock of REIT on a
national exchange, during the applicable period, minus (c) an amount equal to
the increase or decrease in income for such period as a result of the impact of
straight line leveling adjustments of rents and market rent FAS 141 adjustments
in accordance with GAAP.
Swing Loan Commitment. An amount equal to Twenty-Five Million and No/100 Dollars
($25,000,000.00), as the same may be changed from time to time in accordance
with the terms of this Agreement.
Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of June 26, 2015, the Total Commitment is Five Hundred Million
and No/100 Dollars ($500,000,000.00). The Total Commitment may increase in
accordance with §2.11.”
(c)    By deleting in its entirety the second (2nd) paragraph of the definition
of “Applicable Margin” appearing in §1.1 of the Credit Agreement, which
paragraph begins with the words “Notwithstanding the foregoing”;
(d)    By deleting in its entirety “2.12(a)(iv),” where it appears in §1.2(m) of
the Credit Agreement;
(e)    By deleting in its entirety the number “$450,000,000.00” appearing in the
fourth (4th) line of §2.11(a) of the Credit Agreement, and inserting in lieu
thereof the number “$750,000,000.00”;
(f)    By deleting in its entirety §2.11(c) of the Credit Agreement, and
inserting in lieu thereof the following:
“(c)    Upon the effective date of each increase in the Total Commitment
pursuant to this §2.11, the Agent may unilaterally revise Schedule 1.1 to
reflect the name and address, Commitment and Commitment Percentage of each
Lender following such increase and the Borrower shall execute and

4



--------------------------------------------------------------------------------



deliver to the Agent a new Revolving Credit Note for each Lender whose
Commitment has changed so that the principal amount of such Lender’s Revolving
Credit Note shall equal its Commitment. The Agent shall deliver such replacement
Revolving Credit Note to the respective Lenders in exchange for the Revolving
Credit Notes replaced thereby which shall be surrendered by such Lenders. Such
new Revolving Credit Notes shall provide that they are replacements for the
surrendered Revolving Credit Notes, and that they do not constitute a novation,
shall be dated as of the applicable Commitment Increase Date and shall otherwise
be in substantially the form of the replaced Revolving Credit Notes. In
connection with the issuance of any new Revolving Credit Notes pursuant to this
§2.11(c), the Borrower shall deliver an opinion of counsel, addressed to the
Lenders and the Agent, relating to the due authorization, execution and delivery
of such new Revolving Credit Notes and the enforceability thereof, in form and
substance substantially similar to the opinion delivered in connection with the
first disbursement under this Agreement. The surrendered Revolving Credit Notes
shall be canceled and returned to the Borrower.”
(g)    By deleting in its entirety §2.12 of the Credit Agreement, and inserting
in lieu thereof the following: “§2.12 [Intentionally Omitted.]”;
(h)    By deleting the date “November 2, 2013” appearing in §4.2 of the Credit
Agreement, and inserting in lieu thereof the date “April 10, 2015”;
(i)    By deleting in its entirety the first (1st) sentence of §5.2(a) of the
Credit Agreement, and inserting in lieu thereof the following:
“The Agent may on behalf of the Lenders at any time on or after March 21, 2017,
in its reasonable discretion, obtain updates to existing Appraisals of each of
the Borrowing Base Assets.”
(j)    By deleting the words “on and after the first anniversary of the date of
this Agreement,” appearing in §7.20(a)(vii) of the Credit Agreement;
(k)    By deleting in its entirety §7.20(a)(xi) of the Credit Agreement, and
inserting in lieu thereof the following:
“(xi)    with respect to any Borrowing Base Asset that is leased to or operated
by a single Non-Investment Grade Operator, such Borrowing Base Asset shall have
a ratio of (a) EBITDAR for such tenant or operator to (b) all base rent and
additional rent due and payable by a tenant under any Lease, in each case,
during the previous twelve (12) calendar months, of not less than (x) 1.40 to
1.00 for any such Borrowing Base Asset that is a Rehab, LTAC or ASC, (y) 1.25 to
1.00 for any such Borrowing Base Asset that is a SNF, and (z) 1.10 to 1.00 for
any such Borrowing Base Asset that is an ILF or ALF (provided that, for the
purposes of this §7.20(a)(xi), a Non-Investment Grade Operator shall not include
a TRS of REIT that leases such Borrowing Base Asset from Borrower or a
Subsidiary Guarantor), it being understood that

5



--------------------------------------------------------------------------------



compliance with the foregoing covenant shall be determined on the basis of
financial information provided by such Non-Investment Grade Operator regarding
which no Borrower or Guarantor makes any representation or warranty; and
provided further that if a single Non‑Investment Grade Operator leases or
operates more than one Borrowing Base Asset described in clause (x), (y) or (z)
pursuant to a master lease, and all of the properties subject to the master
lease are Borrowing Base Assets, then for the purposes of calculating the ratios
in clauses (x), (y) and (z) above, all of such Borrowing Base Assets subject to
such master lease shall be included in calculating such ratio (for the avoidance
of doubt, only Borrowing Base Assets of the type included in clauses (x), (y) or
(z), respectively, shall be included when aggregating multiple Borrowing Base
Assets subject to a master lease and shall not be aggregated across the types of
properties described in clauses (x), (y) and (z)); and provided that Borrower
may exclude from compliance with the foregoing covenant Borrowing Base Assets
subject to this §7.20(a)(xi) whose Borrowing Base Capitalized Value Limit does
not in the aggregate exceed ten percent (10%) of total Borrowing Base
Capitalized Value Limit to the extent that the applicable Operators’ Agreement
existing at the time of acquisition of such Borrowing Base Asset by Borrower or
its Subsidiaries does not require the delivery of financial information
sufficient to permit calculation of the foregoing covenant, or with respect to
any Operators’ Agreement under which the Operator fails to deliver financial
information to permit calculation of the foregoing covenant;”
(l)    By deleting in its entirety §7.20(a)(xii) of the Credit Agreement, and
inserting in lieu thereof the following:
“(xii)     any Eligible Real Estate leased to a single tenant or operator shall
at all times have on a collective basis for all such Eligible Real Estate a
weighted average remaining lease term (calculated by weighting the remaining
lease term of such Eligible Real Estate (without regard to any extension options
at the tenant’s discretion) by the Borrowing Base Capitalized Value Limit
attributable to such Eligible Real Estate) of not less than five (5) years;”
(m)    By deleting in its entirety the first (1st) sentence of §8.7(a) of the
Credit Agreement and inserting in lieu thereof the following new sentence:
“(a)    The Borrower shall not pay any Distribution to the partners, members or
other owners of the Borrower, and REIT shall not pay any Distribution to its
partners, members or other owners of REIT, to the extent that the aggregate
amount of such Distributions paid in any fiscal quarter, when added to the
aggregate amount of all other Distributions paid in the same fiscal quarter and
the preceding three (3) fiscal quarters, exceeds ninety-five percent (95%) of
such Person’s Modified FFO for such period (the “Distribution Limit”) (provided
that (X) during the time period commencing on April 1, 2014 and ending on
September 30, 2014 (the “Dividend Limit Waiver Period”), Borrower or REIT may
make Distributions in excess of the Distribution Limit

6



--------------------------------------------------------------------------------



so long as all Distributions made by Borrower or REIT during the Dividend Limit
Waiver Period consist solely of cash dividends at such Person’s normal rate
consistent with past practice paid on account of Equity Interests of REIT or its
Subsidiaries which are then outstanding, (Y) during the time period commencing
on October 1, 2014 and ending on September 30, 2016 (the “Increased
Distributions Limit Period”), the Distribution Limit shall be increased to one
hundred twenty-five percent (125%) of such Person’s Modified FFO and any
Distributions paid by Borrower or REIT to their respective partners, members or
other owners before the Increased Distributions Limit Period shall not be
considered in the calculation of the limitations contained in this §8.7(a)(Y),
it being agreed that during the Increased Distributions Limit Period, the
aggregate amount of such permitted Distributions shall be determined by using
only the quarters elapsed from October 1, 2014 (and annualizing such amount in a
manner reasonably acceptable to Agent until there are four (4) fiscal quarters
of results elapsed from October 1, 2014), and (Z) for the fiscal quarter ending
December 31, 2016 and continuing thereafter, the Distribution Limit shall return
to ninety-five percent (95%) of such Person’s Modified FFO and any Distributions
paid by Borrower or REIT to their respective partners, members or other owners
during the Increased Distributions Limit Period shall not be considered in the
calculation of the limitations contained in this §8.7(a) for the period
commencing October 1, 2016 and continuing thereafter, it being agreed that until
four (4) fiscal quarters following October 1, 2016 have occurred, the aggregate
amount of such permitted Distributions shall be determined by using the quarters
elapsed from October 1, 2016 and annualizing such amount in a manner reasonably
acceptable to Agent); provided that the limitations contained in this §8.7(a)
shall not preclude the Borrower or REIT from making Distributions in an amount
equal to the minimum distributions required under the Code to maintain the REIT
Status of REIT, as evidenced by a certification of the principal financial
officer or accounting officer of REIT containing calculations in detail
reasonably satisfactory in form and substance to the Agent.”
(n)    By deleting in its entirety §9.5 of the Credit Agreement, and inserting
in lieu thereof the following: “§9.5 [Intentionally Omitted.]”;
(o)    By deleting in its entirety the proviso appearing in §12.1(f) and
inserting in lieu thereof the following: “provided, however, that the events
described in this § 12.1(f) shall not constitute an Event of Default unless such
failure to perform, together with other failures to perform as described in
§12.l(g), involves (i) any Recourse Indebtedness singly or in the aggregate
totaling in excess of $25,000,000, or (ii) obligations for Non-Recourse
Indebtedness singly or in the aggregate totaling in excess of $50,000,000.00;”;
(p)    By deleting in its entirety §12.1(j) and inserting in lieu thereof the
following: “(j) there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, one (I) or
more uninsured or unbonded final judgments against

7



--------------------------------------------------------------------------------



the Borrower, any Guarantor or any of their respective Subsidiaries that, either
individually or in the aggregate, exceed $25,000,000.00 per occurrence or during
any twelve (12) month period;”;
(q)    By deleting the words “(other than pursuant to an extension of the
Maturity Date pursuant to §2.12)” appearing in §18.4(ii) of the Credit
Agreement;
(r)    By deleting the words “(except as provided in §2.12)” appearing in §27(f)
of the Credit Agreement;
(s)    By deleting in its entirety Schedule 1.1 attached to the Credit Agreement
and inserting in lieu thereof Schedule 1.1 attached to this Amendment and made a
part hereof.
3.    Amendment of Borrower Assignment of Interests. Borrower and Agent do
hereby modify and amend each Assignment of Interests to which Borrower is a
party (including the form of Assignment of Interests attached to the Credit
Agreement as Exhibit K thereto) by deleting in its entirety the third (3rd)
“WHEREAS” clause, appearing on page 1 thereof, and inserting in lieu thereof the
following:
“WHEREAS, Assignor, KeyBank, the other Lenders which are now or hereafter a
party thereto and the Agent have entered into that certain Senior Secured
Revolving Credit Agreement dated as of March 21, 2014, as amended by that
certain First Amendment to Senior Secured Revolving Credit Agreement dated as of
September 18, 2014 and that certain Second Amendment to Senior Secured Revolving
Credit Agreement and Other Loan Documents dated as of June 26, 2015 (as the same
has been and may further be varied, extended, supplemented, consolidated,
amended, replaced, increased, renewed or modified or restated from time to time,
the “Credit Agreement”), pursuant to which the Lenders have agreed to provide to
Assignor a revolving credit loan facility in the amount of up to $500,000,000.00
pursuant to the Credit Agreement, which facility may be increased to up to
$750,000,000.00 pursuant to Section 2.11 of the Credit Agreement (the “Loan”),
and which Loan is evidenced by, among other things, those certain Revolving
Credit Notes made by Assignor to the order of the Lenders in the aggregate
principal face amount of $500,000,000.00 and that certain Swing Loan Note made
by Assignor to the order of KeyBank in the amount of $25,000,000.00 (together
with all amendments, modifications, replacements, consolidations, increases,
supplements and extensions thereof, collectively, the “Note”); and”.
4.    Amendment of TRS Assignment of Interests. ARHC TRS Holdco II, LLC and
Agent do hereby modify and amend each Assignment of Interests to which ARHC TRS
Holdco II, LLC is a party by deleting in its entirety the third (3rd) “WHEREAS”
clause, appearing on page 1 thereof, and inserting in lieu thereof the
following:

8



--------------------------------------------------------------------------------



“WHEREAS, American Realty Capital Healthcare Trust II Operating Partnership,
L.P., a Delaware limited partnership (“Borrower”), KeyBank, the other Lenders
which are now or hereafter a party thereto and the Agent have entered into that
certain Senior Secured Revolving Credit Agreement dated as of March 21, 2014, as
amended by that certain First Amendment to Senior Secured Revolving Credit
Agreement dated as of September 18, 2014 and that certain Second Amendment to
Senior Secured Revolving Credit Agreement and Other Loan Documents dated as of
June 26, 2015 (as the same has been and may further be varied, extended,
supplemented, consolidated, amended, replaced, increased, renewed or modified or
restated from time to time, the “Credit Agreement”), pursuant to which the
Lenders have agreed to provide to Borrower a revolving credit loan facility in
the amount of up to $500,000,000.00 pursuant to the Credit Agreement, which
facility may be increased to up to $750,000,000.00 pursuant to Section 2.11 of
the Credit Agreement (the “Loan”), and which Loan is evidenced by, among other
things, those certain Revolving Credit Notes made by Borrower to the order of
the Lenders in the aggregate principal face amount of $500,000,000.00 and that
certain Swing Loan Note made by Borrower to the order of KeyBank in the
principal face amount of $25,000,000.00 (together with all amendments,
modifications, replacements, consolidations, increases, supplements and
extensions thereof, collectively, the “Note”).”
5.    Amendment of Indemnity Agreement. Borrower, Guarantors and the Agent do
hereby modify and amend the Indemnity Agreement (including the form of Indemnity
Agreement attached to the Credit Agreement as Exhibit L thereto) by deleting in
its entirety the third (3rd) “WHEREAS” clause, appearing on page 1 thereof, and
inserting in lieu thereof the following:
“WHEREAS, the Lenders have agreed to provide to Borrower a revolving credit loan
facility in the amount of up to $500,000,000.00 pursuant to the Credit
Agreement, which facility may be increased to up to $750,000,000.00 pursuant to
Section 2.11 of the Credit Agreement (the “Loan”), and which Loan is evidenced
by, among other things, those certain Revolving Credit Notes made by Borrower to
the order of the Lenders in the aggregate principal face amount of
$500,000,000.00 and that certain Swing Loan Note made by Borrower to the order
of KeyBank in the amount of the Swing Loan Commitment (together with all
amendments, modifications, replacements, consolidations, increases, supplements
and extensions thereof, collectively, the “Note”) and secured by, among other
things, pledges of the Equity Interests of the Additional Guarantors held by
Borrower (collectively, the “Pledges”);”.
6.    Amendment of Guaranty. Agent and Guarantors do hereby modify and amend the
Guaranty as follows:
(a)    By deleting in its entirety Paragraph (a) of the Guaranty, appearing on
page 1 thereof, and inserting in lieu thereof the following:

9



--------------------------------------------------------------------------------



“(a)    the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of the Revolving Credit
Notes made by Borrower to the order of the Lenders (as defined in the Credit
Agreement) in the aggregate principal face amount of up to $500,000,000.00,
subject to increases resulting from increases in the Total Commitment to not
more than $750,000,000.00 as provided in Section 2.11 of the Credit Agreement,
and of the Swing Loan Note made by Borrower in the principal face amount of the
Swing Loan Commitment, together with interest as provided in the Revolving
Credit Notes and the Swing Loan Note and together with any replacements,
supplements, renewals, modifications, consolidations, restatements, increases
and extensions thereof; and”; and
(b)    By deleting the number “$450,000,000.00” appearing in the fifth (5th)
line of paragraph (g) of the Guaranty, appearing on page 2 thereof, and
inserting in lieu thereof the number “$750,000,000.00.”
7.    Commitments; Exiting Lender.
(a)    Borrower and Guarantors hereby acknowledge and agree that as of the
Effective Date (as hereinafter defined) and following satisfaction of all
conditions thereto as provided herein, the amount of each Lender’s Commitment
shall be the amount set forth on Schedule 1.1 attached hereto. In connection
with the Commitment Increase, each of BMO Harris Bank N.A. and Citizens Bank,
National Association (each individually a “New Lender” and collectively, the
“New Lenders”) shall be issued a Revolving Credit Note in the principal face
amount of its Commitment, which will be a “Revolving Credit Note” under the
Credit Agreement, and each New Lender shall be a Lender under the Credit
Agreement. In addition, each of the Lenders that is a party to the Credit
Agreement that is increasing its Commitment shall be issued a replacement
Revolving Credit Note in the amount of its Commitment, and each such increasing
Lender will promptly return to Borrower its existing Revolving Credit Note
marked “Replaced.”
(b)    Borrower and Guarantors hereby acknowledge and agree that as of the
effective date of this Amendment and following satisfaction of all conditions
thereto as provided herein, the Swing Loan Commitment shall be increased to
$25,000,000.00. In connection with the increase of the Swing Loan Commitment,
KeyBank shall be issued a replacement Swing Loan Note in the principal face
amount of $25,000,000.00 (the “Replacement Swing Loan Note”), and upon
acceptance of the Replacement Swing Loan Note by KeyBank it will be the “Swing
Loan Note” under the Credit Agreement. KeyBank will promptly return to Borrower
the existing Swing Loan Note marked “Replaced.”

10



--------------------------------------------------------------------------------



(c)    By its signature below, each New Lender, subject to the terms and
conditions hereof, hereby agrees to perform all obligations with respect to its
respective Commitment as if such New Lender were an original Lender under and
signatory to the Credit Agreement having a Commitment, as set forth above, equal
to its respective Commitment, which obligations shall include, but shall not be
limited to, the obligation to make Revolving Credit Loans to the Borrower with
respect to its Commitment as required under §2.1 of the Credit Agreement, the
obligation to pay amounts due in respect of Swing Loans as set forth in §2.5 of
the Credit Agreement, the obligation to pay amounts due in respect of draws
under Letters of Credit as required under §2.10 of the Credit Agreement, and in
any case the obligation to indemnify the Agent as provided therein. Each New
Lender makes and confirms to the Agent and the other Lenders all of the
representations, warranties and covenants of a Lender under Sections 14 and 18
of the Credit Agreement. Further, each New Lender acknowledges that it has,
independently and without reliance upon the Agent, any Titled Agent, any other
Lender or on any affiliate or subsidiary of any thereof and based on the
financial statements supplied by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to become a Lender under the Credit Agreement. Except as expressly
provided in the Credit Agreement, the Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide any New Lender
with any credit or other information with respect to the Borrower or Guarantors
or to notify any New Lender of any Default or Event of Default. No New Lender
has relied on the Agent, any Titled Agent, any other Lender or any affiliate or
subsidiary of any thereof as to any legal or factual matter in connection
therewith or in connection with the transactions contemplated thereunder. Each
New Lender (i) represents and warrants as to itself that it is legally
authorized to, and has full power and authority to, enter into this agreement
and perform its obligations under this Amendment, the Credit Agreement and the
other Loan Documents; (2) confirms that it has received copies of such documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and become a party to the Credit
Agreement; (3) agrees that it has and will, independently and without reliance
upon any Lender, the Agent, any Titled Agent or any affiliate or subsidiary of
any thereof and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in evaluating
the Revolving Credit Loans, the Loan Documents, the creditworthiness of the
Borrower and the Guarantors and the value of the Collateral and other assets of
the Borrower and the Guarantors, and taking or not taking action under the Loan
Documents; (4) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers as are reasonably incidental thereto
pursuant to the terms of the Loan Documents; (5) agrees that, by this Amendment,
it has become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (6) represents and warrants that such New
Lender is not a Person controlling, controlled by or under common control with,
or which is not otherwise free from influence or control by, any of the Borrower
or any Guarantor and is not a Defaulting Lender or an Affiliate of a Defaulting
Lender. Each New Lender acknowledges and confirms that its address for notices
and Lending Office for Revolving Credit Loans are as set forth on the signature
pages hereto.
(d)    On the Effective Date, JPMorgan Chase Bank, N.A. (the “Exiting Lender”)
shall cease to be a Lender under, or a party to, the Loan Documents.
Contemporaneously with the effectiveness of this Amendment, the Borrower shall
pay to the Exiting Lender all amounts due to the Exiting Lender under the Loan
Documents, and the Agent and the Lenders hereby consent to such payments. Upon
such payment, except for those terms, conditions, and provisi

11



--------------------------------------------------------------------------------



ons, which by their express terms survive cancellation of Commitments hereunder
or termination of any Lender’s obligations under the Loan Documents (including,
without limitation, any applicable indemnification or reimbursement provisions),
Exiting Lender’s Commitment under the Credit Agreement shall be reduced to $0
and terminated and Exiting Lender shall have no further rights, duties or
obligations with respect to or under the Loan Documents.
(e)    On the Effective Date, the outstanding principal balance of the Revolving
Credit Loans shall be reallocated among the Lenders such that the outstanding
principal amount of Revolving Credit Loans owed to each Lender shall be equal to
such Lender’s Commitment Percentage of the outstanding principal amount of all
Revolving Credit Loans. The participation interests of the Lenders in Swing
Loans and Letters of Credit shall be similarly adjusted. Each of those Lenders
whose Commitment Percentage is increasing shall advance the funds to the Agent
and the funds so advanced shall be distributed either (i) among the Lenders
whose Commitment Percentage is decreasing as necessary to accomplish the
required reallocation of the outstanding Revolving Credit Loans, or (ii) to the
Exiting Lender for payment of any outstanding Revolving Credit Loans made by
Exiting Lender, as necessary to accomplish the required reallocation of the
outstanding principal balance of the Revolving Credit Loans.
8.    References to Loan Documents. All references in the Loan Documents to the
Credit Agreement, the Assignment of Interests, the Indemnity Agreement and the
Guaranty shall be deemed a reference to the Credit Agreement, the Assignment of
Interests, the Indemnity Agreement and the Guaranty as modified and amended
herein.
9.    Consent and Acknowledgment of Borrower and Guarantors. By execution of
this Amendment, the Guarantors hereby expressly consent to the modifications and
amendments relating to the Credit Agreement, the Assignment of Interests, the
Indemnity Agreement and the Guaranty as set forth herein and any other
agreements or instruments executed in connection herewith, and Borrower and
Guarantors hereby acknowledge, represent and agree that (a) the Credit
Agreement, the Assignment of Interests, the Indemnity Agreement and the
Guaranty, as modified and amended herein, and the other Loan Documents remain in
full force and effect and constitute the valid and legally binding obligation of
Borrower and Guarantors, as applicable, enforceable against such Persons in
accordance with their respective terms, (b) that the Guaranty extends to and
applies to the Credit Agreement and the other Loan Documents as modified and
amended herein, and (c) that the execution and delivery of this Amendment and
any other agreements or instruments executed in connection herewith does not
constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Borrower’s or any Guarantor’s obligations under the Loan
Documents.
10.    Representations and Warranties. Borrower and Guarantors represent and
warrant to Agent and the Lenders as follows:
(a)    Authorization. The execution, delivery and performance of this Amendment
and any other agreements or instruments executed in connection herewith and the
transactions contemplated hereby and thereby (i) are within the authority of
Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and Guarantors, (iii) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which Borrower or any Guarantor is subject
or any judgment, order, writ, injunction, license or permit applicable to
Borrower or any Guarantor, (iv) do not and will not

12



--------------------------------------------------------------------------------



conflict with or constitute a default (whether with the passage of time or the
giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
agreement or other instrument binding upon, Borrower or any Guarantor or any of
their respective properties, (v) do not and will not result in or require the
imposition of any lien or other encumbrance on any of the properties, assets or
rights of Borrower or any Guarantor and (vi) do not require the approval or
consent of any Person other than those already obtained and delivered to the
Agent.
(b)    Enforceability. This Amendment and any other agreements or instruments
executed in connection herewith to which Borrower or any Guarantor is a party
are the valid and legally binding obligations of Borrower and Guarantors
enforceable in accordance with the respective terms and provisions hereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and the effect of general principles of equity.
(c)    Governmental Approvals. The execution, delivery and performance of this
Amendment and any other agreements or instruments executed in connection
herewith and the transactions contemplated hereby and thereby do not require the
approval or consent of, or any filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained, and filings after the date hereof of disclosures
with the SEC, or as may be required hereafter with respect to tenant
improvements, repairs or other work with respect to any Real Estate.
(d)    Reaffirmation of Representations and Warranties. Each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement or this Amendment is true
and correct in all material respects as of the date hereof, with the same effect
as if made at and as of the date hereof, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that, with respect to any representation or warranty which by its
terms is made as of a specified date, such representation or warranty is
reaffirmed hereby only as of such specified date). To the extent that any of the
representations and warranties contained in the Credit Agreement, any other Loan
Document or in any document or instrument delivered pursuant to or in connection
with the Credit Agreement or this Amendment is qualified by “Material Adverse
Effect” or any other materiality qualifier, then the qualifier “in all material
respects” contained in this Paragraph 10(d) shall not apply with respect to any
such representations and warranties.
11.    No Default. By execution hereof, the Borrower and the Guarantors certify
that, immediately after giving effect to this Amendment, there exists no Default
or Event of Default as of the date of this Amendment.
12.    Waiver of Claims. Borrower and Guarantors acknowledge, represent and
agree that none of such Persons has any defenses, setoffs, claims, counterclaims
or causes of action of any kind or nature whatsoever arising on or before the
date hereof with respect to the Loan Documents, the administration or funding of
the Loan or the Letters of Credit or with respect to any acts or omissions of
Agent or any Lender, or any past or present officers, agents or employees of
Agent or

13



--------------------------------------------------------------------------------



any Lender pursuant to or relating to the Loan Documents, and each of such
Persons does hereby expressly waive, release and relinquish any and all such
defenses, setoffs, claims, counterclaims and causes of action arising on or
before the date hereof, if any.
13.    Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement, the Assignment of Interests, the Indemnity
Agreement and the Guaranty remain unaltered and in full force and effect, and
the parties hereto do hereby expressly ratify and confirm the Credit Agreement,
the Assignment of Interests, the Indemnity Agreement and the Guaranty as
modified and amended herein. Nothing in this Amendment or any other document
delivered in connection herewith shall be deemed or construed to constitute, and
there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of Borrower and Guarantors under the Loan
Documents.
14.    Effective Date. This Amendment shall be deemed effective and in full
force and effect (the “Effective Date”) upon confirmation by the Agent of the
satisfaction of the following conditions:
(a)the execution and delivery of this Amendment by Borrower, Guarantors, Agent,
the Lenders and Exiting Lender;
(b)the delivery to Agent of an opinion of counsel to the Borrower and the
Guarantors addressed to the Agent and the Lenders covering such matters as the
Agent may reasonably request;
(c)the delivery to Agent of a Revolving Credit Note duly executed by the
Borrower in favor of each New Lender and each Lender whose Commitment is
increasing in the amount set forth next to such Lender’s name on Schedule 1.1
attached hereto;
(d)the delivery to Agent of a Swing Loan Note duly executed by Borrower in favor
of Swing Loan Lender in the amount of the new Swing Loan Commitment;
(e)receipt by Agent of evidence that the Borrower shall have paid all fees due
and payable with respect to this Amendment and the Commitment Increase;
(f)receipt by Agent of such other resolutions, certificates, documents,
instruments and agreements as the Agent may reasonably request;
(g)delivery to Agent of (i) a Borrowing Base Certificate and (ii) a Compliance
Certificate evidencing compliance with the covenants described in §9 of the
Credit Agreement and the other covenants described in such Compliance
Certificate, each adjusted to give pro forma effect to the advance of the Loans
to be made on or about the date thereof; and
(h)The Borrower shall have paid the reasonable fees and expenses of Agent in
connection with this Amendment.
15.    Amendment as Loan Document. This Amendment shall constitute a Loan
Document.

14



--------------------------------------------------------------------------------



16.    Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
17.    Titled Agents. From and after the effectiveness of this Amendment,
KeyBanc Capital Markets, Inc., BMO Capital Markets, Inc. and Citizens Bank,
National Association shall be the Joint-Lead Arrangers, BMO Capital Markets,
Inc. and Citizens Bank, National Association shall be the Co-Syndication Agents,
and Capital One, National Association shall be the Documentation Agent.
18.    MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.
[Signatures Begin On Next Page]



15



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
BORROWER:
AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership
By:
AMERICAN REALTY CAPITAL
HEALTHCARE TRUST II, INC., a Maryland
corporation, its general partner

By: /s/ Thomas D’Arcy    

Name: Thomas D’Arcy    

Title: Chief Executive Officer    
REIT:
AMERICAN REALTY CAPITAL HEALTHCARE TRUST II, INC., a Maryland corporation
By: /s/ Thomas D’Arcy    

Name: Thomas D’Arcy    

Title: Chief Executive Officer    
[Signatures Continue on Following Page]

KeyBank/American Realty Capital Healthcare Trust II Operating Partnership, L.P.
–
Signature Page to Second Amendment to Senior Secured Revolving Credit Agreement



--------------------------------------------------------------------------------



SUBSIDIARY GUARANTORS:
ARHC BMBWNIL01, LLC;
ARHC LPELKCA01, LLC;
ARHC SCCRLIA01, LLC;
ARHC SFFLDIA01, LLC;
ARHC SBBURIA01, LLC;
ARHC FOMBGPA01, LLC;
ARHC ARCLRMI01, LLC;
ARHC LSSMTMO01, LLC;
ARHC ALTSPFL01, LLC;
ARHC FMWEDAL01, LLC;
ARHC AHJACOH01, LLC;
ARHC OLOLNIL01, LLC;
ARHC LMHBGPA01, LLC;
ARHC PHCTNIA01, LLC;
ARHC BRHBGPA01, LLC;
ARHC HBTPAFL01, LLC;
ARHC ALJUPFL01, LLC;
ARHC ALSTUFL01, LLC;
ARHC SCTEMTX01, LLC;
ARHC GHGVLSC01, LLC;
ARHC TRS HOLDCO II, LLC;
ARHC SCCRLIA01 TRS, LLC;
ARHC SFFLDIA01 TRS, LLC;
ARHC SBBURIA01 TRS, LLC;
ARHC ARCLRMI01 TRS, LLC;
ARHC LSSMTMO01 TRS, LLC;
ARHC ALTSPFL01 TRS, LLC;
ARHC PHCTNIA01 TRS, LLC;
ARHC HBTPAFL01 TRS, LLC;
ARHC ALJUPFL01 TRS, LLC; and
ARHC ALSTUFL01 TRS, LLC, each a Delaware limited liability company
By: /s/ Jesse C. Galloway    

Name: Jesse C. Galloway    

Title: Authorized Signatory    


[Signatures Continue on Following Page]








--------------------------------------------------------------------------------



LENDERS:


KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as the Agent
By: /s/ Wayne D. Horvath    

Name: Wayne D. Horvath    

Title: SVP    


REGIONS BANK
By: /s/ David Blevins    

Name: David Blevins    

Title: Vice President    


CAPITAL ONE, NATIONAL ASSOCIATION
By: /s/ John Robuck    

Name: John Robuck    

Title: Managing Director    


[Signatures Continue on Following Page]








--------------------------------------------------------------------------------



BMO HARRIS BANK N.A.


By: /s/ Lloyd Baron    

Name: Lloyd Baron    

Title: Director    


Address:
BMO Harris Bank N.A.
100 High Street, 26th Floor
Boston, Massachusetts 02110
Attn: Lloyd Baron


CITIZENS BANK, NATIONAL ASSOCIATION


By: /s/ Samuel A. Bluso    

Name: Samuel A. Bluso    

Title: Senior Vice President    


Address:
Citizens Bank, National Association
1215 Superior Avenue
Cleveland, Ohio 44114
Attn: Don Woods










--------------------------------------------------------------------------------



JPMorgan Chase Bank, N.A. joins in the execution of this Amendment solely for
the purposes of acknowledging that as of the Effective Date it will cease to be
a party to the Loan Documents as provided in Paragraph 7(d) of the Amendment.
JPMORGAN CHASE BANK, N.A.
By: /s/ Rita Lai    

Name: Rita Lai    

Title: Authorized Signer     












--------------------------------------------------------------------------------



SCHEDULE 1.1
LENDERS AND COMMITMENTS
Name and Address
Commitment
Commitment Percentage
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Wayne Horvath
Telephone: 216-689-3808
Facsimile: 216-689-5970
$125,000,000.00
25.00%
LIBOR Lending Office
Same as Above
 
 
BMO Harris Bank N.A.
100 High Street, 26th Floor
Boston, Massachusetts 02110
Attention: Lloyd Baron
Telephone: 617-960-2372
Facsimile:    
$125,000,000.00
25.00%
LIBOR Lending Office
Same as Above
 
 
Citizens Bank, National Association
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: Don Woods
Telephone: 216-277-0199
Facsimile:    
$125,000,000.00
25.00%
LIBOR Lending Office
Same as Above
 
 
Capital One, National Association
4445 Willard Avenue, 6th Floor
Chevy Chase, Maryland 20815
Attention: Danny Moore and
Michael Mastronikolas
Telephone: 301-280-2596;
                    301-280-0244
Facsimile: 301-280-0299
$75,000,000.00
15.00%
LIBOR Lending Office
Same as Above
 
 
Regions Bank
1900 5th Avenue North
Birmingham, Alabama 35203
Attention: David Blevins
Telephone: 205-264-7504
Facsimile: 205-801-0343
$50,000,000.00
10.00%
LIBOR Lending Office
Same as Above
 
 
TOTAL
$500,000,000.00
100%






SCHEDULE 1.1 – Page 1 of 1



--------------------------------------------------------------------------------







